Citation Nr: 1809131	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a prostate condition, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1966 to June 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in regards to the claims of entitlement to service connection for a prostate condition and for diabetes mellitus, type II.  A transcript from that hearing has been associated with the claims file.  

In August 2014 and June 2016, the Board remanded these matters for additional development.  

As noted above, the Veteran was previously afforded a hearing before the undersigned Veterans Law Judge in May 2014 pertaining to the issues of entitlement to service connection for a prostate condition and for diabetes mellitus, type II.  The Veteran's representative was present at this hearing.  Further, the Board has reviewed all allegations made by the Veteran and his representative after the May 2014 hearing.  No new information is being provided.  The Board notes that the Veteran has a right to one hearing before the Board.  38 C.F.R. § 20.700(a) (2017).  Because the Veteran was granted his right to a hearing in May 2014 with regard to the issues of entitlement to service connection for a prostate condition and for diabetes mellitus, type II, and there is no indication or argument that such hearing was inadequate, the Board declines the request for an additional Board hearing as to these issues at this time.  (See March 2016 correspondence from the Veteran inquiring as to his request for a Video Conference hearing)

The Board also notes that the claim of entitlement to service connection for hypertension was remanded for issuance of a Statement of a Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  Pursuant to that directive, the RO issued an SOC in June 2015.  In July 2015, the Veteran properly perfected his appeal of his claim of entitlement to service connection for hypertension via a VA Form 9, and requested a Board hearing by live videoconference.  The Board has requested this issue to be set for a hearing and, accordingly, is not adjudicating this issue at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In prior remands, the Board sought to obtain the deck logs for the ships to which the Veteran was assigned.  Specifically, in regards to his time aboard the U.S.S. Chicago, the evidence of record showed the Veteran was aboard the U.S.S. Chicago from December 1966 to October 1967.  Though the NPRC provided direction to a web-site for the deck logs of the U.S.S. Chicago, the requested logs were not associated with the Veteran's claims file, as requested.  In regards to the Veteran's time aboard the U.S.S. Cunningham, while deck logs for 1969 were provided, deck logs for 1968 and 1970 were not provided.  A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds that another remand is necessary to ensure compliance with the prior remand instructions.
Accordingly, the case is REMANDED for the following action:

1.  Contact the Joint Services Records Research Center (JSRRC) to attempt to determine whether the U.S.S. Chicago docked on Vietnam shore during the time period associated with the Veteran's service thereon, or whether the Veteran was sent on "working parties" to the Republic of Vietnam.  The Commanding History for the U.S.S. Chicago for the time period associated with the Veteran's service thereon should be associated with the Veteran's file.  The JSRRC should specifically research the following date range: December 1966 to October 1967.

2.  Thereafter, obtain from the appropriate source and associate with the Veteran's file, the deck logs for the U.S.S. Chicago for any period identified above when the U.S.S. Chicago docked on Vietnam's shore or was in the waters of the Republic of Vietnam, to include the Gulf of Tonkin.

3.  Obtain from the appropriate source and associated with the Veteran'sfile, the deck logs for the U.S.S. Cunningham for the following periods: July 1, 1968 to July 9, 1968; August 24, 1968, to August 31, 1968; September 1, 1968, to September 20, 1968; October 9, 1968, to October 20, 1968; January 17, 1970, to January 31, 1970; February 11, 1970, to February 20, 1970; and February 27, 1970, to March 18, 1970.

4.  Ensure that all development steps outlined in Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010, in developing evidence as to whether the U.S.S. Chicago and U.S.S. Cunningham "operated temporarily on Vietnam's inland waterways or docked to the shore" while the Veteran was on board either ship have been undertaken.

5.  Then, readjudicate the claims for entitlement to service connection for diabetes mellitus, type II and for a prostate condition, including as due to exposure to herbicide exposure.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) and give the Veteran and his representative a reasonable opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


